DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 10-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8  of U.S. Patent No. 10513468. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 4 of the reference patent recites the housing, composting been, door, drive system, and controller as claimed.
Regarding claim 2, claim 5 of the reference patent recites the two limit switches as claimed.
Regarding claim 5, claim 6 of the reference patent recites the switch on the housing as claimed.
Regarding claim 6, claim 7 of the reference patent recites the switch being located for at least one of hand or foot operation as claimed.
Regarding claim 7, claim 8 of the reference patent recites the sensor as claimed.
Regarding claim 10, claim 4 of the reference patent recites a “sliding lid assembly” (reads on a slide assembly) including the door and an end plate defining the access opening as claimed.
Regarding claim 11, claim 4 of the reference patent recites a carriage slidably mounted to the end plate as claimed. 
Regarding claim 12, claim 4 of the reference patent recites wherein the door is horizontally mounted to a top of the carriage as claimed. 
Regarding claim 13, claim 4 of the reference patent recites wherein the controller is configured to set a logical flag as claimed.
Regarding claim 14, claim 4 of the reference patent recites the housing, composting bin, “sliding lid assembly” (reads on a slide assembly” including a door, drive system, toothed rack, toothed gear, motor, actuator, limit switch, and controller as claimed.
Regarding claim 15, claim 6 of the reference patent recites the switch on the housing as claimed.
Regarding claim 16, claim 7 of the reference patent recites the switch being located for at least one of hand or foot operation as claimed.
Regarding claim 17, claim 8 of the reference patent recites the sensor as claimed.
Regarding claim 18, claim 5 of the reference patent recites the two limit switches as claimed.
Regarding claim 20, claim 4 of the reference patent recites wherein the controller is configured to set a logical flag as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 6,150,939) (already of record) in view of Breslow (US Patent 6,519,130).
Regarding claim 1, Lin discloses a device comprising:
a housing (10) having a front wall, a back wall, a top wall, and a pair of side walls defining an interior (col. 2 line 29-col. 3 line 50) (Figs. 2-4, sheets 2-4 of 9), the top wall comprising an access opening (101) providing access to the interior (col. 2 line 29-col. 3 line 50) (Figs. 2-4);
a bag (51) (reads on a bin) located within the interior and having a fill opening in communication with the access opening (col. 3 lines 26-50) (Figs. 2-4);
a door (13) horizontally movable between open/closed positions to selectively open/close the access opening (col. 2 line 29-col. 3 line 50) (Figs. 2-4);
a drive system operable in one of a forward or a reverse direction to move the door between the open/closed positions comprising an electric motor (121) (col. 2 line 29-col. 3 line 50); and
a controller (112) operably coupled to an actuator (either sensor 111 or control keys 15 can serve as an actuator) and the drive system to selectively energize the drive system when the actuator is actuated (col. 2 line 29-col. 3 line 50). 
Regarding the claim limitation of the apparatus being a food composter, wherein the bin is a composting bin, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The bin (51) disclosed by Lin is a garbage container (col. 3 lines 26-50) and would be fully capable of operating as a composting bin for food, thus rendering the prior art device a food composter, because a user could put food waste into the bin (51) and allow the food waste to decompose therein until it becomes compost. 
Lin is silent as to a limit switch located at an end of a movement position for the door for at least one of the open/closed positions, with the limit switch controlling power to the electric motor. 
However, Lin discloses a stop block (1031) located at an end of movement position for the door for the open position to limit the travel of the door when it is being opened (col. 2 line 67-col. 3 line 5). The stop block is understood to limit the travel of the door at least by serving as a physical barrier, but Lin is silent as to the stop block playing any sort of role to limit the travel by controlling power to the electric motor. 
Breslow discloses a trash enclosure (10) comprising a housing (12) having an access opening and a door (16) configured to open and close the access opening (col. 3 lines 40-55) (Figs. 1-10, sheets 1-9 of 9), the enclosure further comprising an electric motor configured to move the door between the open and closed positions (col. 5 lines 15-29) and two limit switches including one that is activated when the door is in the open position and one that is activated when the door is in the closed position (col. 5 lines 15-29, col. 7 lines 4-17). The limit switches “deactivate” (i.e., control power to) the electric motor when the lid is in the open position and when the lid is in the closed position (col. 7 lines 4-17).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Lin to comprise a limit switch located at an end of a movement position for the door for the open position (e.g., at the stop block already disclosed by Lin) with the limit switch controlling power to the electric motor, as Breslow discloses that it was known to use a limit switch to deactivate an electric motor that moves a closure when the closure reaches an open position in the context of a waste receptacle, and the skilled artisan would have been motivated to ensure that the electric motor can no longer advance the door when it has reached the open position in order to avoid collisions and damage to the door that would occur if the door attempts to travel beyond the open position. 
Regarding claim 2, Lin in view of Breslow teaches a first limit switch located at the end of movement for the open position, and Breslow also discloses a second switch located at the end of movement for a closed position, as set forth above.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the device disclosed by Lin to comprise a second limit switch located at the end of movement for the closed position, based on the teachings of Breslow, for the same rationale presented in the rejection of claim 1, above, namely, in order to ensure that the electric motor can no longer advance the door when it has reached the closed position in order to avoid collisions and damage to the door that would occur if the door attempts to travel beyond the closed position. 
Regarding claim 3, Lin discloses wherein the drive system comprises a rack and pinion drive having a toothed rack (131) mounted to the door and a toothed pinion gear (122) enmeshed with the toothed rack and rotatably driven by the electric motor (col. 3 lines 3-30) (Fig. 3). 
Regarding claim 4, Lin discloses wherein the drive system further comprises at least one slide rail (103) located on one side of the door and slidably coupling the door to the housing wherein the toothed rack is mounted to another side of the door opposite the at least one slide rail (col. 3 lines 3-30) (Fig. 3).
Regarding claim 5, Lin discloses wherein the actuator comprises a key (reads on a switch, as manipulation of the key causes a change in the circuit that ultimately controls the door) located on the housing (col. 2 lines 48-54, col. 3 lines 26-50) (Fig. 2).
Regarding claim 6, Lin discloses wherein the switch is located for at least one of hand or foot operation (col. 2 lines 48-54, col. 3 lines 26-50) (Fig. 2).
Regarding claim 7, Lin discloses wherein the actuator comprises a sensor configured to sense that a user is within a predetermined distance of the device (i.e., it is a proximity sensor) (col. 3 lines 26-50).
Regarding claim 8, Lin discloses wherein the drive system comprises a rack and pinion drive having a toothed rack (131) mounted to the door and a toothed pinion gear (122) enmeshed with the toothed rack (col. 3 lines 3-30) (Fig. 3). 
Regarding claim 9, Lin discloses wherein the drive system further comprises at least one slide rail (103) located on one side of the door and slidably coupling the door to the housing wherein the toothed rack is mounted to another side of the door opposite the at least one slide rail (col. 3 lines 3-30) (Fig. 3).
Regarding claim 10, Lin discloses the structure of the door, which slides to move, and the top wall of the housing, as set forth above. The top wall of the housing defines the access opening (101), is on the top end of the housing, and is plate-like in shape (see Fig. 2) and therefore meets the limitation of being an end plate. As Lin discloses the door and the end plate, which cooperate to allow the door to slide (col. 2 line 67-col. 3 line 50), Lin is considered to meet the claimed subject matter of the slide assembly. 
Regarding claim 13, although Lin does not use the term “logical flag” as claimed, Lin discloses that the controller (112) is configured to reverse the drive system rotation between the forward and reverse directions when the actuator is triggered by a user (col. 3 lines 26-50), and this operation would necessarily involve aspects of control logic, including a logical flag, on the part of the controller, and therefore Lin meets the subject matter of claim 13. 
Regarding claim 14, Lin discloses a device comprising:
a housing (10) having a front wall, a back wall, a top wall, and a pair of side walls defining an interior (col. 2 line 29-col. 3 line 50) (Figs. 2-4, sheets 2-4 of 9), the top wall comprising an access opening (101) providing access to the interior (col. 2 line 29-col. 3 line 50) (Figs. 2-4);
a bag (51) (reads on a bin) located within the interior and having a fill opening in communication with the access opening (col. 3 lines 26-50) (Figs. 2-4);
a door (13) horizontally movable between open/closed positions to selectively open/close the access opening wherein the door slides (thus the limitation of the claimed “slide assembly” is fulfilled) (col. 2 line 29-col. 3 line 50) (Figs. 2-4);
a drive system comprising:
	a toothed rack (131) mounted to the door (the slide assembly) (col. 3 lines 3-30) (Fig. 3);
	a toothed gear (122) enmeshed with the toothed rack (col. 3 lines 3-30) (Fig. 3);
	a motor (121) rotatably driving the toothed gear (col. 3 lines 3-30); and 
	an actuator (either sensor 111 or control keys 15 can serve as an actuator) selectively actuating the motor (col. 2 line 29-col. 3 line 50); and
a controller (112) operably coupled to the drive system to selectively energize the drive system when the actuator is triggered (col. 2 line 29-col. 3 line 50). 
Regarding the claim limitation of the apparatus being a food composter, wherein the bin is a composting bin, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The bin (51) disclosed by Lin is a garbage container (col. 3 lines 26-50) and would be fully capable of operating as a composting bin for food, thus rendering the prior art device a food composter, because a user could put food waste into the bin (51) and allow the food waste to decompose therein until it becomes compost. 
Lin is silent as to a limit switch located at an end of a movement position for the door for at least one of the open/closed positions, with the limit switch controlling power to the motor. 
However, Lin discloses a stop block (1031) located at an end of movement position for the door for the open position to limit the travel of the door when it is being opened (col. 2 line 67-col. 3 line 5). The stop block is understood to limit the travel of the door at least by serving as a physical barrier, but Lin is silent as to the stop block playing any sort of role to limit the travel by controlling power to the motor. 
Breslow discloses a trash enclosure (10) comprising a housing (12) having an access opening and a door (16) configured to open and close the access opening (col. 3 lines 40-55) (Figs. 1-10, sheets 1-9 of 9), the enclosure further comprising an electric motor configured to move the door between the open and closed positions (col. 5 lines 15-29) and two limit switches including one that is activated when the door is in the open position and one that is activated when the door is in the closed position (col. 5 lines 15-29, col. 7 lines 4-17). The limit switches “deactivate” (i.e., control power to) the electric motor when the lid is in the open position and when the lid is in the closed position (col. 7 lines 4-17).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Lin to comprise a limit switch located at an end of a movement position for the door for the open position (e.g., at the stop block already disclosed by Lin) with the limit switch controlling power to the motor, as Breslow discloses that it was known to use a limit switch to deactivate a motor that moves a closure when the closure reaches an open position in the context of a waste receptacle, and the skilled artisan would have been motivated to ensure that the motor can no longer advance the door when it has reached the open position in order to avoid collisions and damage to the door that would occur if the door attempts to travel beyond the open position. 
Regarding claim 15, Lin discloses wherein the actuator comprises a key (reads on a switch, as manipulation of the key causes a change in the circuit that ultimately controls the door) located on the housing (col. 2 lines 48-54, col. 3 lines 26-50) (Fig. 2).
Regarding claim 16, Lin discloses wherein the switch is located for at least one of hand or foot operation (col. 2 lines 48-54, col. 3 lines 26-50) (Fig. 2).
Regarding claim 17, Lin discloses wherein the actuator comprises a sensor configured to sense that a user is within a predetermined distance of the device (i.e., it is a proximity sensor) (col. 3 lines 26-50).
Regarding claim 18, Lin in view of Breslow teaches a first limit switch located at the end of movement for the open position, and Breslow also discloses a second switch located at the end of movement for a closed position, as set forth above.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the device disclosed by Lin to comprise a second limit switch located at the end of movement for the closed position, based on the teachings of Breslow, for the same rationale presented in the rejection of claim 14, above, namely, in order to ensure that the electric motor can no longer advance the door when it has reached the closed position in order to avoid collisions and damage to the door that would occur if the door attempts to travel beyond the closed position. 
Regarding claim 19, Lin discloses wherein the drive system further comprises at least one slide rail (103) located on one side of the door and slidably coupling the door to the housing wherein the toothed rack is mounted to another side of the door opposite the at least one slide rail (col. 3 lines 3-30) (Fig. 3).
Regarding claim 20, although Lin does not use the term “logical flag” as claimed, Lin discloses that the controller (112) is configured to reverse the drive system rotation between the forward and reverse directions when the actuator is triggered by a user (col. 3 lines 26-50), and this operation would necessarily involve aspects of control logic, including a logical flag, on the part of the controller, and therefore Lin meets the subject matter of claim 13. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roessler (US Patent 5639032) is directed to a waste comminuting unit comprising a sliding cover plate, a drive system comprising a toothed rack and pinion gear, and several limit switches for determining a position of the cover plate during operation.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799